Case 19-10359   Doc# 141   Filed 06/27/19   Page 1 of 3
Case 19-10359   Doc# 141   Filed 06/27/19   Page 2 of 3
In Re:
CAH ACQUISITION COMPANY #5, LLC,
d/b/a HILLSBORO COMMUNITY HOSPITAL
Case Number 19-10359-11 (REN)


                             ATTACHMENT TO
       CHAPTER 11 TRUSTEE’S SUBPOENA AND MOTION FOR BANKRUPTCY
             RULE 2004 EXAMINATION OF MICHAEL REEH, M.D.


Production: YOU ARE COMMANDED to produce at the time, date, and place set forth in the
attached Subpoena, the following documents, electronically stored information, or objects, and to
permit inspection, copying, testing, or sampling of the material:

      All communication (written and electronic) in the possession of Michael Reeh, M.D.,
       (“Dr. Reeh”) relating to Hillsboro Community Hospital sent from or received by Dr.
       Reeh from January 1, 2019, to the present;

      All memos or notes (written and electronic) prepared by or in the possession of Dr. Reeh
       regarding the operation or management of Hillsboro Community Hospital from January
       1, 2019, to the present; and

      All documents, records, or statements (written and electronic) in the possession of Dr.
       Reeh regarding the operation or management of Hillsboro Community Hospital from
       January 1, 2019, to the present.




                Case 19-10359       Doc# 141     Filed 06/27/19     Page 3 of 3
